In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, dated June 14, 1963, which denied without a hearing his application to vacate a judgment of the same court, rendered November 17, 1952 after a jury trial, convicting him of assault in the first degree (one count) and assault in the second degree (two counts), and imposing sentence upon him as a prior felony offender. Order affirmed. The basis for the relief sought is that at the time of sentence defendant told the court, in the presence of assigned counsel: “I would love to have an appeal but I have no means. I have no way of doing it, so I have to take it.” No notice of appeal was filed. In our opinion, the facts relied upon do not furnish an adequate basis for coram nobis relief (People v. Kling, 19 A D 2d 750; People v. Márchese, 19 A D 2d 728). Beldock, P. J., Ughetta, Kleinfeld, Hill and Hopkins, JJ., concur.